In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Huntington which denied the petitioner’s application for a special exception, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated April 14, 1978, which denied its petition. Judgment affirmed, with $50 costs and disbursements. Courts generally will not interfere with a board’s determination dealing with a special exception since these matters are best "resolved by the 'common-sense judgments’ of 'representative citizens doing their best to make accommodations between conflicting community pressures’ ” (Matter of Lemir Realty Corp. v Larkin, 11 NY2d 20, 25). Damiani, J. P., Cohalan, Margett and Martuscello, JJ., concur.